The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The abstract of the disclosure is objected to because of the inclusion of legal phraseology involving “said” (several instances).  Attention is directed to MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  On page 1, the sentence on lines 32-34 lacks proper grammatical syntax.  On page 2, grammatical and punctuation errors were noted on lines 1-2, 5, 7, and 17.  On page 5, line 14, “later” is misspelled.  On page 6, line 13, “this” should apparently be capitalized.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Schulz, DE 10 2012 003 360 A1, which illustrates an actuator 16, a pivot connection 6 having portions mounted on a base portion bearing against an anchor portion 4 and portions mounted on a proximal end of a prosthetic digit, and a joint 7 or longitudinal axis about which base portion rotates.  The machine translation discusses various axes (second and third pages), actuators (third and fifth pages), and assembly of the prosthetic digit (fifth and sixth pages).  Regarding claims 4-5, the digit may be a thumb, and in some embodiments, prosthetic digits are mounted on a palm portion (translation: second page, lines 3-5, 22, 31-35, etc.).
Claims 2 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz, DE 10 2012 003 360 A1.  Regarding claims 2 and 6, rotation actuators for each joint 7 would have been immediately obvious, if not inherent, from the “at least one actuator” for automatic movements about first and second joints (translation: third page, lines 22-25).  Regarding claims 7-11, a controller and passage for electrical connections would have been obvious in order to effect the aforementioned automatic movements, and first and second load sensors would have been obvious in order to provide the controller with reliable data on the adjustable friction levels associated with the joints (translation: third page, line 36, to fourth page, line 4; fifth page, lines 33-37; sixth page, first full paragraph).
Claims 12, 14, 16-17, 20-23, and 26 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Neilson, GB 2488365 A, which discloses linear actuators 14 about pivot axes respectively defining a pivot connection and second longitudinal axis as claimed (and need not be perpendicular to one another).  The anchor portion may be interpreted as the proximal portion of the digit, the glove 2, and/or the brace 15.  Regarding claim 23, the controller corresponds to the pouch 3 (page 6, second to last paragraph).  The further limitations of other dependent claims are readily apparent (MPEP § 707) from the drawings.
Claims 13, 15, 24-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Neilson, GB 2488365 A.  Regarding claims 13 and 15, pivot pins and apertures or slots would have been immediately obvious in order to rotationally affix the linear actuators to the associated components.  Regarding claims 24-25 and 27, load sensors and a more automated system would have been obvious from the discussion on page 5, first two paragraphs, in order to accommodate a relatively more physically impaired individual.
Claims 3, 18-19, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774